PER CURIAM.
Claimant, who injured his knee and lower back in the course and scope of his employment as a carpet installer, was awarded seventy percent permanent partial disability benefits based upon loss of wage earning capacity. We affirm the determination of disability, but we agree with appellants that the employer/carrier was entitled to a deduction for benefits paid for a prior injury-
The claimant suffered a knee injury in 1973 for which compensation benefits were paid. The Judge of Industrial Claims found that the impairment resulting from that injury combined or merged with the impairment from his subsequent injury. However, no deduction in the award was made for benefits paid for the prior injury. We find this was error, and this cause is remanded for computation and allowance of the deduction required under Section 440.-15(5)(c), Florida Statutes. See Jackson v. Nat Harrison Associates, 283 So.2d 27 (Fla.1973).
All other issues appealed are affirmed. Reversed in part and remanded.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., .concur.